 LONGSHOREMEN,LOCAL 693InternationalLongshoremen's and Warehousemen'sUnion,Local 6and Owens-Illinois,Inc. and Broth-erhood of Teamstersand Auto TruckDrivers, Local70, affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica. Case 20-CD-460January 9, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed on May 7, 1975, by Owens-Illinois,Inc., hereinafter called the Employer, against the In-ternationalLongshoremen's andWarehousemen'sUnion, Local 6, herein called Warehousemen, alleg-ing that Warehousemen violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed conductwith an object of forcing or requiring the Employerto assign certain work to its members rather than tothe Employer's employees represented by Brother-hood of Teamsters and Auto Truck Drivers, Local70, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called Teamsters.A hearing was held before Hearing Officer JosephR. Wirts on June 6, 10, and 13, 1975, at San Francis-co,California.All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, all partiesfiled briefs.Pursuant to the provisions, of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are here-by affirmed.Upon the entire record in this case, the Boardmakes the following findings:course and conduct of its business operations, theEmployer, at its Oakland, California, facility, re-ceived gross revenue in excess of $500,000 and dur-ing the same period it sold and shipped directly tocustomers located outside the State of Californiaglass containers valued in excess of $500,000. Wefind, therefore, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that TeamstersandWarehousemen are labor organizations withinthe meaning of Section 2(5) of the Act.111.THE DISPUTEA. The Work in DisputeThe work in dispute is the movement of palletizedglassware from the edge of loading docks onto fixedrails,required for the loading of Strad-O-Lift vehi-cles, located at the Employer's plant in Oakland, Cal-ifornia.B. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for the volun-tary adjustment of the dispute.The record establishes that there is no agreed-uponmethod for settling the dispute. The record alsoshows that on April 18, 1975, Toby Lee, chief stew-ard of Warehousemen, approached Bart Oxley, per-sonnel director for the Employer, and said, "If aTeamster puts one load of ware on these rails, therewould be a walkout."In view of the foregoing, we find that there is rea-sonable cause to believe that there has been a viola-tion of Section 8(b)(4)(D) of the Act, and that thedispute is properly before the Board for determina-tion.1.THE BUSINESS OF THE EMPLOYERThe Employer, an Ohio corporation having a placeof businessat Oakland, California, is, and atall timesmaterial hereinhas been, engagedin the business ofmanufacturing glasscontainers for various businessorganizationswhich market their products in suchcontainers.During the past calendar year, in theC. Background and Facts of the DisputeThe Employer employs 1,800 persons to make andship container ware which accounts for $62 milliongross sales annually. The plant operates 24 hours aday, 7 days a week. Its production volume runs inadvance of orders and is high. Hencesome1,200 pal-222 NLRB No. 23 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDlets of glassware, constituting an average of 60 truck-loads daily, must be shipped daily from the Oaklandplant to nearby satellite warehouses, in addition tothe shipments made to customers.Some 90 percent of the shipments to the satellitewarehouses pass over the three loading docks at theOakland plant warehouse, and the remaining 10 per-cent pass through a loading area where there is nodock. The lips of the loading docks are each approxi-mately 4 feet above the adjacent shipping area whichthey service. The glassware passing across the threeloading docks to the satellite warehouses is movedonto trucks or vans in a two-step operation.Employees represented by Warehousemen moveall palletized glassware on forklifts from the interiorof the warehouse to the edge or lip of the loadingdocks, where it is put to rest. Employees representedby Teamsters then pick up the palletized ware andmove the ware into vans or onto the flatbed trucksfor shipment to the satellite warehouses. This divid-ing line has been uniformly applied to all multisteploading operations at the loading docks of the Oak-land plant.There are four loading areas at the plant, three ofwhich have raised docks, and the fourth of which is asmall area at year level. The principal loading activi-ty occurs at the front year dock, from which morethan 70 percent of the shipments are made. The frontyard dock is immediately adjacent to a warehousewhere the glassware is stored awaiting shipment. Acanopy extends out over a portion of the yard areabeyond the front yard dock, permitting flatbedtrucks to be parked under it for loading. The Em-ployer at one time used the yard area under the cano-py for storage, and warehousemen commonly operat-ed forklifts in that area for the purpose of storing-orbreaking product out of storage. Since Labor Day of1973, all storage of product has been inside the prin-cipal building, and there has been no warehousingactivity in the yard.Storage facilities in the Employer's main buildingare not adequate, and the Employer maintains fouradditional separate warehouses, located at variousdistances from the -plant ranging from 3/4 of a mileto 3 miles. Daily shipments are made from the plantto the warehouses by flatbed trucks and daily deliv-eries to customers are made from the warehouses, aswell as from the plant. Three of the warehouses haveraised loading docks, and the loading and unloadingof the product is accomplished in the same manneras in the front yard dock at the plant, i.e., warehouse-men move the pallets between the storage area andthe lip of the dock, and teamsters move the palletsbetween the truckbed and the lip of the dock. One ofthe warehouses, known as warehouse "C," does nothave a raised dock. Loading and unloading is accom-plished by means of a "drive-through" procedure,whereby the truck enters at one end of the ware-house, loads or unloads in the center of the buildingat the floor level, and exits at the other end. Loadingin this warehouse is accomplished by a one-step op-erations; that is, a forklift operator moves the palletof glassware from storage directly to the center of thebuilding where the truck is parked, and deposits it onthe bed of the truck. This work is assigned to ware-housemen. Teamsters are assigned to all warehouses,performing loading and unloading work, securing oruntying loads, and performing other work incidentalto truck movements. At warehouse "C," teamsters donot load or unload glassware, but they occasionallyoperate forklifts to load and unload empty palletsonto or off of trucks.In addition to the movement of the Employer'strucks in and about the plant for purposes of makingdeliveries to customers or the warehouses, a largenumber of .outside vehicles also come to the plant forpickups. These include trucks, of Yandell TruckingCompany, which handles deliveries for which theEmployer does not have equipment, customer trucks,contract carriers hired by customers, and commoncarriers. The loading areas, and particularly the frontyard dock area, are very busy and congested. All ofthese trucks, are loaded by teamster forklift opera-tors, in each case taking the product from the lip ofthe dock where warehousemen have placed it,_ anddepositing the pallets on the bed of the truck.,Although teamsters are normally assigned either totruck driving or forklift work, there is frequent inter-change between the two, jobs. All teamsters are onthe same seniority list and- layoffs or recalls may havethe effect of requiring a driver to become a forkliftoperator, or vice versa. Frequently, a driver is as-signed to operate a forklift on weekend overtimework.The work assignment in this case arose in conse-quence of the Employer's decision to change themethod of transporting glassware from its plant to itswarehouses. The new operation will involve use of apiece of equipment called a Strad-O-Lift in the placeof the flatbed truck. A Strad-O-Lift is powered by adetachable tractor, and clamps and -lifts the loadwhich it straddles. It rolls on pneumatic tires, and islicensed to operate on city streets. In order to func-tion properly, it is necessary that the loaded palletsbe placed, on rails raised several inches off theground, so that the Strad-O-Lift may back over theload, and the clamping mechanism and "go under-neath the edge of the pallet." The rails need not beembedded in the ground, and can be moved fromplace to place in the yard. LONGSHOREMEN,LOCAL 6. Strad-O-Lifts will be loaded in the front yard dockarea because it affords the room-and easy access tostorage areas which the volume of work requires. Theloading operation will be the same two-step proce-dure which is -presently used in loading trucks in thatarea. The glassware will be,moved first from storageto the lip of the dock, which will involve the move-ment,of forklifts in the yard area at- the foot of thedock.-There will be-no attempt to move the glasswaredirectly from storage down a- ramp and onto the railsas the Employer considers it impractical and ineffi-cient.The specific work in dispute in-the operation of theforklift,in the yard area to pick up the pallets fromthe lip of the dock and set them on the rails. Ware-housemen does not contest the assignment to team-sters- of the driving of the Strad-O--Lift, but claimsthat the _Movement of the _glassware from the lip ofthe dock onto the rails should be, assigned to thewarehousemen, The Employer has assigned the workin dispute to forklift operators represented by theTeamsters.-The Employer maintains that the purpose in ac-quiring Strad-O-Lifts is to achieve greater economyin transporting glassware,to its warehouses. Althoughthe Strad-O-Lifts do not carry the same volume ofproduct, they operate on a far superior turnaroundtime-. The, complete cycle from loading at the plant towarehouse and return-to the plant for a flatbed truckoccupies about 2-1/2 hours, the great majority ofwhich is spent in loading' and unloading. The Strad-O-Lift will accomplish the same cycle in 20 minutes.D. The Contentions of the PartiesThe Employer contends that as the disputed workwill be performed in the yards opposite the variousloading docks it would-be more efficient to superviseand direct the work of the teamsters who normallyperform all the yard work, rather than have employ-ees represented by both crafts working side by side.Moreover,' the Employer contends that the place=ment of palletized wares on the rails is similar to theplacement of wares on a flatbed truck and that theteamsters regularly perform those functions.Ware-housemen contends that the rails are on the ground,that such rails do not replace the flatbed trucks, andthey have jurisdiction of placing loads on the ground.Teamsters contends that the placing_of loaded palletson rails is not warehousing, it is functionally relatedto the loading of the Strad-O-Lift and is thereforeteamsters work.E.Merits ofthe Dispute95Section 10(k) of the Act requires the Board tomake an affirmative award of disputed work =aftergiving due consideration to various factors. The fol-lowing factors are relevant in making a determina-tion of the dispute before us: -1.Certification and collective-bargainingagreementsThere is no evidence that either of the labor orga-nizations involved herein has been certified by theBoard for a unit of the Employer's employees.The, Warehousemen's agreement provides the fol-lowing'iecognition-clause:--ARTICLE I, SECTION 1-The Company recognizes the' Union as thesole-collectivebargainingagentintheCompany's Oakland and San Francisco ware-houses for all hourly workers employed on occu-pations listed in schedule "A" which is attached-hereto and made a part of this agreement.The -classifications listed in schedule "A" include"highlift operator" and "car loader-ware handler"but make no reference to Strad--O-Lift loading or to'any general loader category apart from the "car load-er-ware handler"- classification associated with ware-house work.The Teamsters agreement provides in article 9 -thefollowing "Work Jurisdiction" provision, in part:WORK JURISDICTIONSection 1. Except as provided in this Article,only persons working under the jurisdiction ofthisAgreement shall: -a.Drive, load and unload trucks, trailers, vansor any other type of equipment used in connec-tion-with trucks.b.Operate power equipment used in connec-tion with loading and unloading."Section 2.Work at Premises of Shippers andConsignees:a.Loading or unloading by hand off trucks,trailers, vans or any other type of equipmentused as a truck, trailer or van, shall continue tobe recognized as.-bargaining unit work, and shallbe performed only by persons employed underthe Local Pickup and Delivery Agreement and,in particular employees of any company notparty to that agreement shall not load, unloadby handor enter any such equipment for thatpurpose.The only exceptions to this paragraph are: 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDd.Loading and unloading with mechanicalequipment only or into trucks, trailers, or vans,or -equipment used as trucks, trailers, or vans,may be performed by such employees as theEmployer and the consignee or shipper mayagree.*Section 3,Warehouse C: All operations withthe loading and unloading of trucks in Ware-house C shall be performed by Local 6.a.At Warehouse "C" there shall be a Local70 Teamster in attendance at all times that truckloading or unloading is being performed. (Hecan be performing any teamster work). (Owensemployee.)b. In all Owens-Illinois Warehouses (exceptWarehouse C) drivers may, load and unloadtheir own equipment.Both contracts encompass the operation of fork-lifts,which are used in the performance of the disput-ed work." It appears- that the basic difference betweenthe two agreements is that the Warehousemen agree-ment relates to warehousing activities, and the Team-sters agreement relates to the driving, loading, andunloading of trucks.Warehousing activity, we be-lieve, involves movement of merchandise into storageand breaking it out of storage in preparation for ship-ment. In this case, the Strad-O-Lift will be substitut-ed for the flatbed truck in making delivery over citystreets to Employer's warehouses located up to threemiles away from the plant. The disputed work ismore functionally related to loading of trucks than towarehousing. As the disputed work is part of "load-ing" the Strad-O-Lift, it lies within Teamsters juris-diction under its agreement with the Company. Ac-cordingly, we find this factor provides some supportfor an award to the employees represented by theTeamsters.The 1958 Yard AgreementThe 1958 Yard Agreement between the Employerand Warehousemen and the dispute it resolved pre-dates all Strad-O-Lift operations. During the 1950'steamster drivers operated under an incentive com-pensation plan which increased a driver's compensa-tion in direct proportion to the number of deliveriesmade.Prior to 1973, glassware was stored in the frontyard area covered by the canopy. Warehousemenperformed the work of moving the product into andout of that storage area. The result was that forkliftoperators represented by both Unions moved in andabout the yard area. Teamster drivers sometimes re-fused to wait for warehousemen to break out loadsfrom storage, and would do that work themselves toexpedite the loading of their equipment. In 1958 theEmployer and Warehousemen entered into an agree-ment designed to resolve the problems. The agree-ment assigned to warehousemen "all work under thecanopies at the main plant" except for "the transferof ware from loading docks . . . to trucks" which isrecognized as teamster work "provided that transferismade directly to the bed of the truck." The agree-ment is limited in duration to the term of the thenexisting contract betweenWarehousemen and theEmployer, but its intent has been complied with insucceeding years.The subject matter of this agreement became mootby the removal of all storage under the canopy areaduring the Labor Day weekend in 1973.Warehousemen has urged that the 1958 agreement,to which the Teamsters was not a party, should betreated as awarding the disputed work in this case toit,since it occurs under the canopy. It contends,"Our 1958 Agreement is the common law of thisplant."We find no merit in this contention. The 1958agreement to which the Teamsters was not a partycan have no reference to Strad-O-Lift vehicles. Nosuch vehicles were employed at the Oakland plant in1958. Further, the agreement has no present effect,both because it expired long ago and because there isno longer warehousing activity in the area to which itpertains.The 1968 GrievanceSettlementIn 1968 a decision was issued by a grievance panelunder the agreement between Teamsters and the Em-ployer which involved a jurisdictional question simi-lar to that in the instant case. One of the Employer'scustomers, Shippers' Encinal, whose cannery wasnear the Company's plant, began picking up glass-ware during canning season with a straddle lift truckwhich is comparable to the Strad-O-Lift in this case.The procedure required glassware to be placed byforklift on a specially constructed skid, which thestraddle truck hoisted by clamps and transported tothe cannery. Shipper's Encinal was a party to a col-lective-bargaining agreement with Teamsters Local70, and the straddle truck was driven by a teamstercovered by the contract. The Employer assigned thework of placing the glassware on the skid to ware-housemen. The reason was that the loading was per-formed in the one loading yard area where there isno raised dock, so that the movement from storage toskid was a one-step process. Teamsters grieved the LONGSHOREMEN,LOCAL 697assignment, and the question was resolved by thegrievance panel as follows:Due to the K & P decision between the N.L.R.B.and because there is an agreement existing withall truckers in the Local 70 area on the loadingof palletized and unitized freight and since thestraddle lift does not belong to Owens-Illinois,the claim of the Union is denied. The decisionregarding this grievance applies only to thestraddle lift operation as applied and operatedby Encinal Terminal. If Owens-Illinois purchas-es or leases straddle-life equipment, it shall beloaded and unloaded by Local 70 employees.The 1968 grievance settlement is very limited.Nothing in it purports to give Teamsters theright to any one-step loading operations bywhich glassware is brought directly from the in-terior of the warehouse onto Strad-O-Lift load-ing rails. To the extent that the 1968 grievancesettlement has any bearing on the present case,it is consistent with the Employer's assignmentof work to the teamsters in multistep loading op-erations.-a Teamster to unload a truck or to load the rail.And these were the primary considerations thatwe used in determining the . . . in giving thework to the Teamsters.Further, the Employer contends it has experienceddifficulties when a trucking supervisor has attemptedto give directions to warehousemen, which wouldnecessarily occur if the disputed work were assignedto warehousemen. We find that the Employer's as-signment of the disputed work to the teamsters wasbased on sound business considerations, includingeconomy, efficiency and flexibility of operations. Ac-cordingly, we find these factors favor the Employer'sassignment.3.Relative skillsIt is uncontroverted that both teamsters and ware-housemen at the Employer's plant are experienced-forklift drivers who possess sufficient skills to per-form the disputed work. Consequently, the factor ofskills involved favors neither group of employees.Conclusion2.Employer's assignments, existing practice,efficiency, and economyIn considering these factors we note that the load-ing operation is to be performed in two steps, andinvolves different sets of forklifts, one group operat-ing on the raised dock area, and the other at theground level. The Employer has assigned the loadingof the Strad-O-Lift rails to the teamsters. Under ex-isting practices, teamsters have no occasion to oper-ate forklifts on the dock area, and warehousemenhave no occasion to operate forklifts in the yard, ex-cept for occasional clearing of breakage. There areseparate lines of supervision for teamsters and ware-housemen, and if warehousemen were to be assignedthe disputed work they would be working in an areawhich is covered by the Teamsters contract. The Em-ployer made the following explanation of its reasonsfor assigning the disputed work to the teamsters:We felt that there was ... the size of the dockwould aid us. We felt that by taking the warefrom the lip of the dock, using the Teamster toplace it on the rail, would be more efficient thantaking a warehouseman and putting him in theyard and limiting him only to loading rails, as hewould not be able to load a flatbed or unload aflatbed or anything else; and that Teamsters areassigned in this area, they work in this area. Ihave three loaders there already. I felt that itwould give us better flexibility to be able to useUpon the entire record, after full consideration ofall relevant factors here involved, we believe that thework in dispute should be awarded to employees rep-resented by the Teamsters. The fact that the team-sters employed by the Employer not only have therequisite skills but are familiar with all facets of thework, and the attendant efficiency and concurrenteconomy of utilizing the services of the teamsters forthe tasks necessary for the Strad-O-Lift loadingwork, lead us to conclude that the Employer's assign-ment of work to teamsters is a proper one. Therefore,we shall assign the work in question to employees ofthe Employer who are represented by the Teamsters.In making this determination, which is limited to thecontroversy that gives rise to this proceeding, we areassigning the disputed work to employees who arerepresented by Brotherhood of Teamsters and AutoTruck Drivers, Local 70— but not to that Union or itsmembers.Scope of the AwardThe Employer requests an areawide award thatwould extend across all the Employer's Oakland op-erations' and clarify the jurisdictional boundary be-tween teamsters' and warehousemen's work hence-forth.However, we do not find the record evidenceherein sufficient to establish a pattern of misconductsuggestive of a likelihood that this dispute will extendto other jobsites or recur in the future. Accordingly, 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe do not believe that the board order requested bythe Employer is appropriate at this time and, there-fore, the determination herein shall apply to the job-site presently under consideration.DETERMINATION-OF DISPUTEPursuant to Section 19(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this proceeding, theNational Labor Relations Board hereby makes thefollowing -Determination of Dispute:1.Employees of Owens-Illinois, Inc., who are rep-resented by Brotherhood of Teamsters and AutoTruck Drivers, Local 70, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are entitled toperform the work of the movement of palletizedglassware from the edge of the loading docks ontofixed rails, required for the loading of Strad-O-Liftvehicles, located at the Owens-Illinois, Inc., plant inOakland, California.2. International Longshoremen's and Warehouse-men's Union, Local-6, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire Owens-Illinois, Inc., to assign the above workto employees represented by it.3.Within 10 days from the date of this-DecisionandDeterminationofDispute,InternationalLongshoremen's and Warehousemen's Union, Local6, shall notify the Regional Director for Region 20,in writing, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees represented by it rather than toemployees represented by Brotherhood of Teamstersand Auto Truck Drivers, Local 70, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.